This suit was brought to recover damages for personal injuries received in a crossing collision between an automobile in which the plaintiff was riding and one of the defendant's passenger trains. The automobile was being driven by the plaintiff's husband in a northerly direction on Pennsylvania avenue in the city of Lansing. When they reached the railroad crossing, they stopped. Another automobile was immediately *Page 408 
ahead of them. It also stopped, then proceeded across the tracks. The plaintiff's car followed and was struck by a train coming from the east. Both the plaintiff and her husband testified that they stopped, looked and listened before attempting to cross, but neither saw nor heard the approaching train. The crossing is protected by a wigwag signal which they say was not working at the time of the accident. The time was about 8 o'clock in the evening. It was raining, but the plaintiffs say that they could see a distance of 700 feet up the track in the direction from which the train came.
The defense was contributory negligence, and on that ground the court directed a verdict in favor of the defendant. To review the judgment entered, the plaintiff has brought error.
There is no doubt as to the defendant's negligence. The only question involved is whether the plaintiff was guilty of contributory negligence as a matter of law. Both the plaintiff and her husband testified that they exercised all the care required by the law before attempting to cross the track. They stopped, looked, and listened at a point where their view was unobstructed. They could see 700 feet up the track in the direction from which the train was coming. They both looked and saw nothing. They looked at the wigwag. It was not working. They listened and heard no bell or whistle. If we accept this testimony as true, we must hold that they were free from contributory negligence. But the defendant claims the testimony that they looked and did not see the train approaching is contrary to the physical facts and does not make a question for the jury under the holding of this court in Molby v. Railway,221 Mich. 419; Bradley v. Davis, 223 Mich. 275; Downey v.Railway Co., 230 Mich. 243; Rushford-Surine v. Railway Co.,239 Mich. 19. *Page 409 
It is the defendant's claim that when the plaintiffs started to cross the track the train was within 264 feet of the crossing, and if they had looked they would have seen it. This is true if the engineer is correct as to the speed of the train. He says it was running 18 miles an hour. The plaintiff testified that they were 10 seconds in getting on the track after they started to cross. A train running 18 miles an hour would travel 264 feet in 10 seconds. So, if the train were traveling 18 miles an hour, it must have been within their vision at the time they say they looked. If it were anywhere within the distance of 700 feet from the crossing they could have seen it, and failure to do so would constitute contributory negligence. The question is to be determined by ascertaining the speed of the train. The only direct testimony as to speed came from the engineer, who says it was running 18 miles an hour. But there was other testimony to the effect that, under like circumstances, a train running 18 miles an hour could be stopped in a distance of 150 feet, and that this train ran from 450 to 500 feet after the collision. If using the same methods as this engineer used a train traveling 18 miles an hour could be stopped in 150 feet, it must have been running three times as fast, or 54 miles an hour, if it could not be stopped short of 450 feet. During the 10 seconds which it took the plaintiffs to drive upon the track, the train, running 54 miles an hour, would go 792 feet. If it were running at that rate of speed, it was 92 feet beyond their vision when they started to cross the track. This testimony and that of the defendant's engineer raised an issue the determination of which controls the question of contributory negligence; for, on this record, whether the plaintiffs could see the train when they say they looked depends solely on its speed. The question whether it was physically impossible *Page 410 
for them not to have seen it if they had looked was for the jury.
The court erred in treating it as a matter of law.
The judgment should be reversed and a new trial granted. The plaintiff should have costs.
POTTER, J., concurred with McDONALD, J. CLARK, J., did not sit.